DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/29/2022 has been entered.

 	Applicant’s request for rejoinder of claim 23 is fully considered and is entered.


Applicant’s amendment to the specifications filed 03/28/2022 recite the following paragraphs
“[0084] Referring to FIGS. 3 and 6, the height adjustment mechanism 171A includes an article height sizing member 172 (also referred to herein as the article sizing member or sizing member 172), a base wall 173 (forming a part of the housing 110), and a guide slot 177 (defined in the housing 110). The height sizing member 172 and the base wall 173 collectively define an article receiving or sizing seat or slot 179. The article height sizing member 172 is used to selectively adjust the height GH of the gate portion 164, as discussed below. 
 	[0092] Referring to FIG. 10, the width adjustment mechanism 171B includes an article width sizing member 182 (also referred to herein as the article sizing member or sizing member 182), a base wall 183, an upstanding clamping wall 185, and a guide slot 187 (the latter three each forming a part of the housing 110). The width sizing member 182 and the base wall 183 collectively define an article receiving or sizing seat or slot 189. The article width sizing.”

The amendment to the specifications indicates an article height sizing member 172 also as “the article sizing member” or “sizing member 172” and further the article width sizing member 182 also as “the article sizing member” or “sizing member 182.”
Per the presented specifications, members 172 and 182 are both referred to as “the article sizing member” or “sizing member”, member elements 172 and 182 cannot be comprises the same name interchangeably.
The specifications as submitted are not enter.  Corrections are required.
Application No. 16/749,227 Filed: January 22, 2020Page 3 of 14
Drawings
The drawings are objected to under 37 CFR 1.83(a).  

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "172" and "182" (in the amended specifications filled 03/28/2022) have both been used to designate “articles sizing member and sizing member”.  

  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Allowable Subject Matter

Claims 18,20-28 are allowed.
	Independent claims 18, 23 and dependent claims 20-22,24-28 are deemed to comprising allowable structure specifically: 
“an article sizing slot located outside of the dispensing channel; and an article sizing member that is: movable to clamp a sizing article in the article sizing slot to thereby set a dimension of the dispensing channel corresponding to a dimension of the sizing article at a set operational dimension; and thereafter movable to release the sizing article, whereupon the set operational dimension of the dispensing channel is retained” thus claim 18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph cited above.

Response to Arguments
Applicant’s arguments with respect to claim(s) 18,20-22,24-28 have been considered and the amended claims are deemed allowable.
It is further suggested the applicant amend the specifications and/or the drawings as indicated above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314. The examiner can normally be reached M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH KUMAR/Primary Examiner, Art Unit 3651